Citation Nr: 0519175	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran has active military service from August 1959 to 
February 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision.  The veteran 
filed a notice of disagreement (NOD) in July 2002, and the RO 
issued a statement of the case (SOC) in November 2002.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later in November 2002.  

In December 2003, the Board remanded the veteran's claim to 
the RO for additional development.  After accomplishing the 
requested development, the RO continued its denial of the 
veteran's claim (as reflected in an April 2005 supplemental 
SOC (SSOC)); hence, the matter has been returned to the Board 
for further appellate consideration.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

Initially, the Board notes that in December 2004, the RO 
received additional medical records from Albert J. Scott, Ed. 
D., and additional argument from the veteran in March 2005; 
the RO forwarded these documents to the AMC, which, in turn, 
forwarded them to the Board.  While the actual date on which 
the RO forwarded the documents to the AMC is not clear, the 
fact remains that these records were in the possession of, 
but not considered by, the agency of original jurisdiction 
prior to the AMC's issuance of the last supplemental SOC 
(SSOC) in April 2005.  Under these circumstances, the Board 
finds that a remand of this matter to the RO for 
consideration of the claim in light of the additional 
evidence received, in the first instance, and for issuance of 
an SSOC reflecting such consideration, is appropriate.  See 
38 C.F.R. §§ 19.31, 19.37 (2004).

The record also reflects that additional development of the 
claim on appeal is warranted.  In a March 2004 statement, the 
veteran indicated that he had been granted Social Security 
Administration (SSA) disability benefits for a bipolar 
disorder.  During a March 2005 VA examination, the veteran 
again reported his receipt of SSA disability benefits for a 
bipolar disorder.  The Board notes that once VA is put on 
notice that the veteran is in receipt of such benefits, the 
VA has a duty to obtain the records associated with that 
decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, additional development is necessary to obtain any 
available medical records associated with the veteran's 
reported SSA disability benefits award.  

Finally, while the matter is in remand status, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also request that the veteran furnish all 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's consideration of 
the claim should include all evidence associated with the 
claims file since the April 2005 SSOC, to include any 
evidence received pursuant to this remand, as well as Dr. 
Scott's records and additional argument by the veteran, 
referred to above.  

As a final preliminary matter, the Board notes that the 
veteran is considered unrepresented in his appeal, as he has 
not submitted a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative).  At the 
same time, the veteran has noted in statements to the RO that 
the Military Order of the Purple Heart (MOPH) is assisting 
him in his claim.  In April 2005, the RO sent the veteran a 
letter regarding his claim, and sent a copy of the 
correspondence to MOPH.  However, given the continuing 
confusion as to whether the veteran is or is not represented, 
on remand, the RO should again attempt to clarify with the 
veteran whether he is, in fact, represented, and to file the 
appropriate form documenting such representation.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the veteran and 
request clarification as to whether he is 
or is not represented, informing him that 
if he desires representation in this, 
appeal, he needs to complete and submit a 
signed VA Form 21-22, Appointment of 
Veterans Service Organization as 
Claimant's Representative, naming the 
representing organization.  

2.  The RO should obtain from SSA all 
records pertaining to the veteran's claim 
for disability benefits, to include the 
medical records relied upon in reaching a 
decision on that claim.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2004) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative (if one is appointed) 
a letter requesting the veteran provide 
sufficient information, and if necessary, 
signed authorization to enable the RO to 
obtain any additional evidence not 
currently of record that pertains to the 
veteran's claim on appeal.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claim (not previously 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative (if one is appointed) of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,  11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, to 
include receiving any statement or other 
input from the veteran's representative 
(if one is appointed) the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence (specifically, 
all that associated with the claims file 
since the April 2005 SSOC, to include 
treatment records from Dr. Albert J. 
Scott, as well as additional argument 
from the veteran) and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative (if 
one is appointed), an appropriate 
supplemental SOC that includes citation 
to all legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




